[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM RE: DEFENDANT'S MOTION FOR ARTICULATION
The court answers the questions raised by the defendant in his motion for articulation dated January 13, 1995 as follows:
1. The court intended the 1993 income tax debt, estimated to be $17,300 in Schedule C of the plaintiff's financial affidavit and listed as a joint debt, to be a joint debt of the parties and shall be paid from the proceeds from the sale of the marital home. The total joint debts listed on Schedule C were $90,355, and the $93,355 stated in the decision was in error.
2. The $2,700 of expenses incurred for counselling and therapy for the minor daughter are joint marital debts and shall be paid equally by the parties and may be paid from the proceeds of the sale of the marital home.
ROMEO G. PETRONI, JUDGE